Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 10/18/2021.
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/4/2022 has been considered by the examiner.

Response to Arguments
4.	The previous nonstatutory double patenting rejections have been withdrawn in response to approved Terminal Disclaimer dated 2/22/2022.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance

Regarding independent claims 1,12, and 18:
Salusky et al (US 8,244,799) discloses using http header to calculate score, distinguish different versions of user-client application and identify malicious user-client applications (Col. 4, line 50-col. 5, line 2; Col. 6, lines 45-55; Col.9, lines 32-37, Col 12, line 62-Col. 13, line 8).  Mitigate web traffic from malicious web browser (Col. 12, lines 32-50)
Johnson et al (8,819,819) discloses Identifying malicious client based on behavior of client in parsing html and other code when fetching a webpage from the webserver (Col. 1, line 64-Col. 2, line 11: spammer use redirects with HTML or JavaScript when retrieve webpage; therefore, monitoring these strings and code will help identifying those spammer)
	The prior arts of record fail to either disclose or sufficiently suggest the combination of features as claimed and arranged by applicant. The combination of these arts does not teach identifying an order in which the client fetches elements of the webpages.  Therefore, independent claims 1, 12 and 18 are allowed.
Dependent claims 2-11, 13-17 and 19-20 are allowed as they depend from one of the allowable independent claims 1,12, or 18.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495